I concur with the majority that in some cases an intern's services are compensable when the court determines that the services of the intern are substantial. However, this should not be interpreted as authorizing an award of attorney fees for all work performed by an intern; and we are mindful of the fact that the award of attorney fees is a matter committed to the sound discretion of *Page 233 
the trial court, Thomas v. Papadelis (1984), 16 Ohio App.3d 359, 16 OBR 413, 476 N.E.2d 726, and the reviewing court will not reverse the decision of the trial court without clear evidence of an abuse of discretion. See Blakemore v. Blakemore (1983),5 Ohio St.3d 217, 219, 5 OBR 481, 482, 450 N.E.2d 1140, 1142.
The provision to pay attorney fees to a legal organization that represents an individual is based on the premise that the organization acted as the party's attorney in fact, and the fees are paid directly to the organization. See Lewis v. Romans
(1980), 70 Ohio App.2d 7, 24 O.O.3d 9, 433 N.E.2d 622. Since the work of legal service organizations is performed in many cases by interns, it follows that the services of the interns are compensable within the provisions of R.C. 5321.15(C), and are payable directly to the organization. See Romans, supra.
The courts no doubt recognize the importance of legal organizations to our community and the services they provide for the poor. To this end, the Ohio Supreme Court, in Gov.Bar R. II(6), authorized the payment of attorney fees to legal service organizations for services rendered by interns "as provided by law." This authorization is to be uniquely applied to these organizations and not to be extended to law firms or individual practitioners who employ interns.
In the instant case, the record shows that the attorney for Housing Advocates, Inc. submitted a fee statement, I would assume on behalf of Housing Advocates, Inc., which included the services performed by the interns. The trial court, therefore, is required to evaluate the fee statement submitted by the attorney in conjunction with the services of the interns as one fee awardable to Housing Advocates, Inc., and award to Housing Advocates, Inc. what it considers reasonable attorney fees.
This case is remanded for a proper evaluation of the services rendered by the interns, bearing in mind that interns' services and those of the attorney constitute one fee, payable to Housing Advocates, Inc. Accordingly, I concur. *Page 234